MS P-1 01/14 SUPPLEMENT DATED JANUARY 2, 2014 TO THE CURRENTLY EFFECTIVE PROSPECTUS OF Franklin Mutual Series Fund (Mutual Beacon Fund, Mutual European Fund, Mutual Financial Services Fund, Mutual Global Discovery Fund, Mutual International Fund, Mutual Quest Fund, Mutual Shares Fund) The prospectus is amended as follows: I. For the Mutual Beacon Fund, the portfolio manager line-up in the “Fund Summary – Portfolio Managers” section on page 8 is revised to add the following: AMAN GUPTA, CFA Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since January 2014. II. For the Mutual Financial Services Fund, the portfolio manager line-up in the “Fund Summary – Portfolio Managers” section on page 40 is revised to add the following: ANDREW DINNHAUPT, CFA Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since January 2014. III. For the “Fund Details – Management” section the portfolio manager line-up beginning on page 102 is revised as follows: Management The following individuals are jointly responsible for the day-to-day management of each of the named Funds.
